EXHIBIT 10.13 [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Amended and Restated Patent License AgreementAgreement No. PM1401501 This Amended and Restated Patent License Agreement (“Patent License Agreement”) is between the Licensor and the Licensee identified below (collectively, “Parties”, or singly, “Party”). Background Licensor owns or controls Patent Rights. Licensee desires to secure the right and license to use, develop, manufacture, market, and commercialize the Patent Rights. Licensor has determined that such use, development, and commercialization of the Patent Rights is in the public’s best interest and is consistent with Licensor’s educational and research missions and goals. Licensor desires to have the Patent Rights developed and used for the benefit of Licensee, the inventors, Licensor, and the public.
